                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:19-CV-196-BO


BEATRICE L. BRIMMER,                          )
                Plaintiff,                    )
                                              )
V.                                            )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                Defendant.                    )



       This cause comes before the Court on defendant's motion for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure. Plaintiff has responded, defendant

has replied, and a hearing on the matter was held before the undersigned on February 16, 2021 ,

at Raleigh, North Carolina. In this posture, the motion is ripe for ruling and, for the reasons that

follow, the motion is denied.

                                         BACKGROUND

       Plaintiff instituted this action by filing a complaint on October 4, 2019, against the

defendant under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680. [DE 3] . Plaintiff seeks

money damages as compensation for personal injuries she alleges were caused by the negligent

and wrongful acts and omissions of employees of the United States government while acting

within the scope of their offices and employment and under circumstances where the United

States, if a private person, would be liable to plaintiff in accordance with applicable state law.

       The following factual background is derived primarily from defendant' s statement of

material facts which plaintiff does not dispute. [DE 25 & 30]. On May 14, 2013 , plaintiff,

Brimmer, worked on Camp Lejeune as a dental technician in the dental clinic located on the

second floor of Building 15. That day, Brimmer entered the first floor lobby of Building 15 at



         Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 1 of 7
approximately 6:15 a.m. and walked in front of the opening elevator door. Brimmer then walked

a few feet away from the elevator to see whether a co-worker had pulled into the parking lot.

After Brimmer confirmed it was her co-worker who had pulled into the lot, she walked back to

the elevator to catch the door, intending to hold it open for her co-worker. On her way to the

elevator, something caught Brimmer and she fell into the open elevator onto the floor. The

parties agree that there was a floor mat in front of the elevator and that a short or approximately

one-and-a-half inch long wire was protruding up from the floor mat where there were some tiles

missing from the mat. The parties further agree that following Brimmer's fall the wire was cut

and tape was place over that area of the floor mat. The floor mat was subsequently replaced.

        When Brimmer fell, there was adequate lighting in the area, the floor was not slippery,

and there was no debris in the area. No one witnessed Brimmer fall. Brimmer did not know what

caused her to fall other than something caught her foot. After she fell, she was assisted by others

in the building.

       Prior to her fall, Brimmer had both hip and knee replacement surgeries. The area in front

of the elevator was subject to steady and sometimes heavy foot traffic each working day.

Brimmer had been at work in the days, weeks, and months leading up to her fall, including the

workday prior to her fall. Prior to her fall, Brimmer had never heard anyone describe a defect in

the floor mat. Brimmer does not know how long any tiles were missing from the floor mat or

how long the mat was defective. No defects were noted in the floor mat during an inspection of

the area in February 2013, three months prior to Brimmer's fall. The defendant contends that

there were no reports of any defects in the floor mat prior to Brimmer' s fall.




                                                 2

          Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 2 of 7
                                          DISCUSSION

       A motion for summary judgment may not be granted unless there are no genuine issues

of material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If that burden has been met,

the non-moving party must then come forward and establish the specific material facts in dispute

to survive summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S . 574,

588 (1986). In determining whether a genuine issue of material fact exists for trial, a trial court

views the evidence and the inferences in the light most favorable to the nonmoving party. Scott v.

Harris, 550 U.S . 372, 378 (2007). However, "[t]he mere existence of a scintilla of evidence" in

support of the nonmoving party ' s position is not sufficient to defeat a motion for summary

judgment. Anderson v. Liberty Lobby, Inc. , 477 U.S. 242, 252 (1986). "A dispute is genuine if a

reasonable jury could return a verdict for the nonmoving party . . . . and [a] fact is material if it

might affect the outcome of the suit under the governing law." Libertarian Party of Virginia v.

Judd, 718 F.3d 308, 313 (4th Cir. 2013) (internal quotations and citations omitted).

       Generally, the United States and its agents, acting within the scope of their official

government employment, enjoy sovereign immunity. United States v. Sherwood, 312 U.S. 584,

586 (1941). The Federal Tort Claims Act (FTCA) provides a limited waiver of sovereign

immunity, however, providing the exclusive remedy "for injury or loss of property ... arising or

resulting from the negligent or wrongful act or omission of any employee of the [United States]

while acting within the scope of his office or employment." 28 U.S.C. § 2679(b)(l). Under the

FTCA, the substantive law of the place where the act or omission occurred is the law that must

be applied. Cibula v. United States, 551 F.3d 316, 319 (4th Cir. 2009) (citing 28 U.S.C. §



                                                 3

          Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 3 of 7
1346(b)(l)). Because the acts or omissions in this case took place in North Carolina, the Court

applies North Carolina law.

       North Carolina law requires a plaintiff in a negligence action to "offer evidence of the

essential elements of negligence: duty, breach of duty, proximate cause, and damages." Camalier

v. Jeffries, 340 N.C. 699, 706 (N.C. 1995) (citing Lamm v. Bissette Realty, Inc., 327 N.C. 412

(N. C. 1990)). In order to prove negligence in a premises liability case, a plaintiff must show that

the defendant either "(1) negligently created the condition causing the injury, or (2) negligently

failed to correct the condition after actual or constructive notice of its existence." Roumillat v.

Simplistic Enters., Inc., 331 N.C. 57, 64 (1992), abrogated on other grounds by Nelson v.

Freeland, 349 N .C. 615 (1998); see also Steelcase, Inc. v. MB. Haynes Corp., No. 1:09CV443,

2010 WL 3120059, at *5 (W.D.N.C. Aug. 9, 2010).

       Defendant makes the following arguments m support of its motion for summary

judgment: that under North Carolina law, the United States did not breach its duty to Brimmer

because the defect in the floor mat in front of the elevator was minor and trivial; Brimmer fails to

meet her burden to establish that the United States created the purportedly hazardous condition,

had actual knowledge of the condition, or that the alleged defect had existed for sufficient time to

give the United States constructive knowledge; and that Brimmer cannot establish that the minor

defect in the floor mat was the proximate cause of her trip and fall outside of after-the-fact

speculation. The Court determines, however, that genuine issues of material fact preclude entry

of summary judgment in this matter.

A.     A minor and trivial defect.

       Defendant argues that, like a municipality, it is not liable for minor defects in sidewalks

or other walkways. See Strickland v. City of Raleigh, 204 N .C. App. 176, 179 (2010). However,



                                                 4
          Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 4 of 7
the defect at issue in this case was not located on a street, sidewalk, or other public roadway. See,

e.g. McKay v. City of Charlotte, 35 N.C. App. 562, 564 (1978) (underlying rationale of cases

involving defects in sidewalks and roadways is that pedestrians should know to anticipate

common and normal obstacles and defects). Rather, the defect was located inside a building and

in front of an elevator. The defect is alleged to have come from a defective floor mat, the

presence of which certainly suggests that defendant was taking a precaution in that area against

falls. The cases cited by defendant in support of its argument are inapposite based upon the facts

of this case.

B.      Defendant's creation or knowledge of the defect.

        Brimmer argues that a genuine issue of material fact exists as to whether defendant had

constructive knowledge of the defect prior to Brimmer' s fall, and the Court agrees. Brimmer

relies on evidence of a maintenance plan which specified that the area was to be cleaned seven

days per week and that cleaning would include removal of floor mats so that the floor could be

cleaned. Brimmer further relies on evidence that there were several tiles missing from the floor

mat, and that these tiles were not found on the day of Brimmer' s fall. "Where there exists a

reasonable inference that a condition had existed for such a period of time as to impute

constructive knowledge to the defendant proprietor of a dangerous or unsafe condition, it is a

question for the jury to decide." Carter v. Food Lion, Inc., 127 N.C. App. 271 , 275 (1997).

Although defendant relies on an inspection conducted three months earlier, the evidence

proffered by Brimmer that the floor tiles had been missing prior to the day of Brimmer' s fall is

sufficient to let a fact-finder determine whether between the February inspection and Brimmer's

fall in May defendant would have had constructive knowledge of a defect in the floor mat.




                                                 5
            Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 5 of 7
C.      The cause of Brimmer' s fall.

        Defendant argues that Brimmer does not have evidence which would establish that the

wire protruding from the mat caused her fall. Defendant contends that Brimmer relies on

speculation and conjecture, which is insufficient at this stage to survive defendant's motion.

However, Brimmer did not testify that she was in a hurry to reach the elevator, but that she

walked toward the elevator. See [DE 31-7] Pl's Aff.     ,r 2; [DE 26-1]   Pl's Depo. at 16. Brimmer

further states that she felt her foot catch on something before she fell into the elevator. Id. Other

individuals who were at the scene just after Brimmer fell have stated that her shoe was caught on

the wire protruding from the floor mat. [DE 31-8] Czarniak Aff.    ,r 3; [DE 31-9] Nelson Aff ,r,r 4-
5. Contrary to defendant's arguments, Brimmer does not rely on mere speculation or upon

inferences upon inferences. Rather, her evidence creates a genuine issue of material fact as to the

cause of her fall.

        Finally, the Court addresses defendant's argument in reply that if the janitorial service, an

independent contractor, was responsible for or had knowledge of the floor mat defect then no

liability would be imputed to defendant and the Court would be without jurisdiction to consider

Brimmer's claim. See Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995). Defendant has

admitted, however, that it owns and controls the building, that it is responsible for reasonably

maintaining the premises and reasonably ensuring that the premises are safe, and that the floor

mat in question did not fall under the purview of the maintenance contract. See [DE 31-1] Amd.

Answer   ,r   3;   [DE 35-3] Hartley Deel. Accordingly, the Court will not dismiss Brimmer's

complaint on this ground.

        In sum, genuine issues of material fact preclude entry of summary judgment m

defendant' s favor.



                                                 6

              Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 6 of 7
                                      CONCLUSION

       For the foregoing reasons, defendant' s motion for summary judgment [DE 23] is

DENIED. The clerk is DIRECTED to refer this matter for pretrial conference with the assigned

United States Magistrate Judge.




SO ORDERED, this .rday of March, 2021.




                                          T RRENCE W. BOYLE
                                          UNITED STATES DISTRICT JU




                                            7

          Case 7:19-cv-00196-BO Document 38 Filed 03/05/21 Page 7 of 7
